Citation Nr: 1534214	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  10-49 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II.

2.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy, left lower extremity associated with diabetes mellitus, type II.

3.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD), prior to July 8, 2008, and a rating in excess of 50 percent since July 8, 2008.

4.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for glaucoma.

5.  Entitlement to service connection for glaucoma, to include as secondary to diabetes mellitus, type II. 

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from April and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.    

The Veteran requested a hearing before the Board; a hearing was scheduled for December 2013.  The Veteran failed to appear for his scheduled hearing, accordingly the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

The Veteran did not file a formal claim for a TDIU during the course of this appeal. However, a review of the evidence reflects that the issue of a total disability rating based on individual unemployability (TDIU) has been raised by the record.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims held that a TDIU claim is part of an increased rating claim when such claim is reasonably raised by the record.  
	
The Board finds that the issue of entitlement to a TDIU is reasonably raised by the record and considered to be part of the Veteran's increased rating claims, as reflected on the first page of this decision.
The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the 'Virtual VA' system to insure a total review of the evidence.

The issues of entitlement to increased ratings for his diabetes mellitus, peripheral neuropathy, and PTSD, entitlement to service connection for glaucoma, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a rating decision issued in April 2004, the RO denied a claim to reopen service connection for glaucoma essentially on the finding that the medical evidence failed to show there was any relationship between the Veteran's disability and service; the Veteran did not appeal the April 2004 decision within one year of being notified.  

2.  The evidence received since the April 2004 RO decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for glaucoma.

	
CONCLUSIONS OF LAW

1.  The April 2004 rating decision that denied a claim to reopen service connection for glaucoma is final.  38 U.S.C.A. § 7105 (West 2014), 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2014).

2.  New and material evidence has been received since the April 2004 denial of a claim to reopen service connection for glaucoma, and that claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence- Glaucoma

An April 2004 rating decision most recently denied a claim to reopen service connection for glaucoma.  At the time of the most recent April 2004 rating decision, the unestablished fact was a nexus between the Veteran's glaucoma and service.  The Veteran did not appeal this decision.  Additionally, new and material evidence demonstrating a nexus between his glaucoma and service was not received within one year of the RO decision.  Therefore, this prior decision became final.  

The evidence received since the April 2004 rating decision includes lay statements from the Veteran.  Significantly, the Veteran asserts that he has suffered from problems associated with glaucoma since service.  For purposes of determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi.  The statements regarding the alleged in-service injury are both new and material and raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  The claim is thereby reopened.  

ORDER

The claim for service connection for glaucoma is reopened.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  


Diabetes Mellitus, Peripheral Neuropathy, PTSD-  With respect to the Veteran's claims for an increased ratings, the Veteran was last afforded VA examinations in February 2009 (diabetes mellitus, peripheral neuropathy) and October 2008 (PTSD).  

More importantly, the Veteran has indicated that his diabetes mellitus, peripheral neuropathy and PTSD have worsened since his last VA examination.  See August 2009 Notice of Disagreement.  

As such, the Board finds that the Veteran should be afforded new VA examinations in order to determine the current nature and severity of his service-connected disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Glaucoma-  The Veteran maintains that his disability is related to service.  In the alternative, he asserts that his glaucoma is secondary to his service-connected diabetes mellitus. 

Most recently, in June 2009, the Veteran underwent a VA examination that addressed his glaucoma.  This examination is not adequate.  Specifically, although the June 2009 VA examiner concluded that the Veteran's glaucoma is not secondary to his service-connected diabetes mellitus, the examiner did not discuss whether the Veteran's service-connected diabetes mellitus aggravated (worsened) his glaucoma.  38 C.F.R. § 3.310(b).  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Based on the foregoing, the Board finds that the Veteran should be afforded a VA addendum opinion that addresses the medical matters raised by this issue.

TDIU-  As noted above, the Court has held that a claim for TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, the Veteran indicated that his service-connected disabilities affect his employability. 

The Board finds that the issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of his increased-rating claims pursuant to Rice.  It is unclear from the record whether the Veteran is currently unemployed.  The Board finds that VCAA notice and a VA examination should be provided. 

In this regard, if the Board is in error that this issue is being raised, the Veteran should inform the VA immediately.

While on Remand any additional VA and private treatment records should be associated with the claims file.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with notice in compliance with the VCAA that notifies him of what evidence he must show to support a claim for TDIU.

2.  Contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, who treated the Veteran for his claimed disabilities.  After securing any necessary authorization from him, obtain all identified treatment records.  In order to expedite the case, the Veteran may wish to submit all of these records to the RO/AMC himself.

3.  Following the development in Remand paragraphs 1 and 2, schedule the Veteran for VA examinations to determine the nature and severity of his service-connected diabtes mellitus, peripheral neuropathy and PTSD.  The Veteran's claims file should be provided to the examiner.  The examiner should obtain a detailed clinical history from the Veteran.  All pertinent pathology found on examination should be noted in the report of the evaluation.  Any testing deemed necessary should be performed.  Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record. 

The examiner is asked to additionally address the following question:

Is he at least as likely as not (50% or greater chance) unemployable solely due to his service-connected disabilities, standing alone.

The examiner should be requested to review all pertinent records associated with the claims file and to comment on the effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected disabilities alone are of such severity to result in unemployability.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history[,]' 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

The examiner should explain the rationale for any opinion given regarding the effect of the Veteran's service-connected conditions on his ability to obtain or maintain employment, to include discussion of obstacles and challenges he might face, and his capability for performing sedentary employment in light of his past employment experience.  The examiner should note that consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not due to his age or to the impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.

4.  Following the development in Remand paragraphs 1 and 2, forward the Veteran's claims folder to an examiner for an addendum opinion regarding the Veteran's glaucoma.  The examiner is requested to review the claims folder, to include this remand.  

Following review of the claims file the examiner should provide opinions on the following: 

a) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's glaucoma had its onset during the Veteran's active service or is otherwise causally related to his service.  

b) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's glaucoma is caused by his service-connected diabetes mellitus.  

c) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's glaucoma is aggravated by his service-connected diabetes mellitus. 

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s). 

5.  After completing the above, and any other development deemed necessary, readjudicate the issues currently on appeal with consideration of all applicable laws and regulations.  If any benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


